UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52498 FIRST CALIFORNIA FINANCIAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 38-3737811 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3027 Townsgate Road, Suite 300 Westlake Village, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805)322-9655 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 28,170,760 shares of Common Stock, $0.01 par value, as ofNovember5, 2010 1 FIRST CALIFORNIA FINANCIAL GROUP, INC. QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended September30, 2010 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1 Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3 Quantitative and Qualitative Disclosures about Market Risk 44 Item4T Controls and Procedures 44 PART II—OTHER INFORMATION Item1 Legal Proceedings 45 Item1A Risk Factors 45 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 45 Item3 Defaults Upon Senior Securities 45 Item4 Other Information 45 Item5 Exhibits 45 SIGNATURES 46 2 PART I—FINANCIAL INFORMATION Item1.Financial Statements FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) (in thousands, except share and per share data) September30, December31, Cash and due from banks $ $ Interest bearing deposits with other banks Securities available-for-sale, at fair value Loans, net Premises and equipment, net Goodwill Other intangibles, net Deferred tax assets, net Cash surrender value of life insurance Foreclosed property Accrued interest receivable and other assets Total assets $ $ Non-interest checking $ $ Interest checking Money market and savings Certificates of deposit, under $100,000 Certificates of deposit, $100,000 and over Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank advances and other borrowings Junior subordinated debentures Accrued interest payable and other liabilities Total liabilities Perpetual preferred stock; authorized 2,500,000 shares Series A - $0.01 par value, 1,000 shares issued and outstanding as of September30, 2010 and December31, 2009 Series B - $0.01 par value, 25,000 shares issued and outstanding as of September30, 2010 and December31, 2009 Common stock, $0.01 par value; authorized 100,000,000 shares; 28,520,477 shares issued at September 30, 2010 and 11,969,294 shares issued at December31, 2009; 28,174,076 and 11,622,893 shares outstanding at September30, 2010 and December31, 2009 Additional paid-in capital Treasury stock, 346,401 shares at cost at September30, 2010 and at December31, 2009 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) ThreemonthsendedSept.30, NinemonthsendedSept.30, (in thousands, except per share data) Interest and fees on loans $ Interest on securities Interest on federal funds sold and interest bearing deposits 70 78 Total interest income Interest on deposits Interest on borrowings Interest on junior subordinated debentures Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Service charges on deposit accounts and other banking-related fees Loan sales and commissions 10 22 26 76 Net gain on sale of securities Impairment loss on securities ) — ) ) Gain on transfer of foreclosed property — — — Earnings on cash surrender value of life insurance Other income 63 48 Total noninterest income Salaries and employee benefits Premises and equipment Data processing Legal, audit and other professional services Printing, stationery and supplies 69 Telephone Directors’ expense Advertising, marketing and business development Postage 55 39 Insurance and regulatory assessments Loss on and expense of foreclosed property Amortization of intangible assets Market loss on loans held-for-sale — — — Other expenses Total noninterest expense Income (loss) before provision for income taxes ) ) Provision (benefit) for income taxes 38 ) ) Net income (loss) 64 ) ) Preferred stock dividends ) Net loss available to common shareholders $ ) $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 4 FIRST CALIFORNIA FINANCIAL GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited) NineMonthsEndedSept.30, (in thousands) Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash from operating activities: Provision for loan losses Stock-based compensation costs Gain on sales of securities ) ) Loss (gain) on sale and transfer of foreclosed property ) 72 Market loss on loans held-for-sale — Impairment loss on securities 41 Amortization of net premiums on securities available-for-sale Depreciation and amortization of premises and equipment Amortization of core deposit and trade name intangibles Loss on disposal of premises and equipment 50 — Proceeds from sale of, and payments received from, loans held-for-sale — Increase in cash surrender value of life insurance ) ) Decrease in deferred tax assets (Increase) decrease in accrued interest receivable and other assets, net of effects of acquisition ) Decrease in accrued interest payable and other liabilities, net of effects of acquisition ) ) Net cash provided by operating activities Purchases of securities available-for-sale, net of effects of acquisition ) ) Proceeds from repayments and maturities of securities available-for-sale Proceeds from sales of securities available-for-sale Purchases of Federal Home Loan Bank and other stock ) Redemption of Federal Home Loan Bank stock — Net change in federal funds sold and interest bearing deposits, net of effects from acquisition ) Loan originations, purchases and principal collections, net of effects of acquisition ) ) Purchases of premises and equipment, net of effects of acquisition ) ) Proceeds from sale of foreclosed property Net cash paid in acquisition — ) Net cash (used) provided by investing activities ) Net increase (decrease) in noninterest-bearing deposits, net of effects of acquisition ) Net increase (decrease) in interest-bearing deposits, net of effects of acquisition ) Net increase (decrease) in FHLB advances and other borrowings ) Dividends paid on preferred stock ) ) Purchases of treasury stock — Proceeds from issuance of common stock — Proceeds from exercise of stock options — 9 Net cash provided by financing activities Change in cash and due from banks Cash and due from banks, beginning of period Cash and due from banks, end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Supplemental disclosure of noncash items: Net change in fair value of securities available-for-sale, net of tax $ $ Net change in fair value of cash flow hedges, net of tax $ ) $ — Loans transferred to foreclosed property $ $ Transfer of loans held-for-sale to loans $ — $ See accompanying notes to consolidated financial statements. 5 NOTE 1 – NATURE OF OPERATIONS AND BASIS OF PRESENTATION Organization and nature of operations – First California Financial Group, Inc., or First California, or the Company, is a bank holding company incorporated under the laws of the State of Delaware and headquartered in Westlake Village, California. The principal asset of the Company is the capital stock of First California Bank, or the Bank. The Bank is a full-service commercial bank headquartered in Westlake Village, California, chartered under the laws of the State of California and subject to supervision by the California Department of Financial Institutions and the Federal Deposit Insurance Corporation, or the FDIC. The FDIC insures the Bank’s deposits up to the maximum legal limit. On January23, 2009, the Bank assumed the insured, non-brokered deposits of 1st Centennial Bank, totaling approximately $270 million from the FDIC. The Bank also purchased from the FDIC approximately $178 million in cash and cash equivalents, $89 million in securities and $101 million in loans related to 1st Centennial Bank. The assumption of deposits and purchase of assets from the FDIC, or the FDIC-assisted 1st Centennial Bank transaction, was an all-cash transaction with an aggregate transaction value of $48.8 million. The Bank recorded $10.6 million in goodwill in connection with this transaction. All six of the former 1st Centennial Bank branches have been fully integrated into the Bank’s full-service branch network. The Bank serves the comprehensive financial needs of businesses and consumers in Los Angeles, Orange, Riverside, San Diego, San Bernardino and Ventura counties through 17 full-service branch locations. Consolidation – The accompanying condensed consolidated financial statements include, in conformity with generally accepted accounting principles in the United States of America, the accounts of the Company, the Bank, Wendy Road Office Development LLC, a subsidiary of the Bank which manages and disposes of real estate, and SC Financial, an inactive subsidiary of First California. The Company does not consolidate the accounts of FCB Statutory Trust I and First California Statutory Trust I, or the Trusts, in the consolidated financial statements. The Company does include however the junior subordinated debentures issued by the Company to the Trusts on the consolidated balance sheets. Results of operations for the nine months ended September30, 2009 include the effects of the FDIC-assisted 1st Centennial Bank transaction from the date of the acquisition. All material intercompany transactions have been eliminated. Basis of presentation – The unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 8-03 of Regulation S-X as promulgated by the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnote disclosures normally required by generally accepted accounting principles for complete financial statements. In our opinion, all normal recurring adjustments necessary for a fair presentation are reflected in the unaudited condensed consolidated financial statements. Operating results for the period ended September30, 2010 are not necessarily indicative of the results of operations that may be expected for any other interim period or for the year ending December31, 2010. We have evaluated events that have occurred subsequent to September 30, 2010 and have concluded there are no subsequent events that would require recognition in the accompanying condensed consolidated financial statements, except as disclosed in footnote 11. The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s 2009 Annual Report on Form 10-K. Reclassifications – Certain reclassifications have been made to the 2009 consolidated financial statements to conform to the current year presentation. Management’s estimates and assumptions – The preparation of the consolidated financial statements, in conformity with generally accepted accounting principles, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported revenues and expenses for the reporting periods. Actual results could differ significantly from those estimates. Significant estimations made by management primarily involve the calculation of the allowance for loan losses, the carrying amount of deferred tax assets, the assessments for impairment related to goodwill and securities, the estimated fair value of financial instruments and the effectiveness of derivative instruments in offsetting changes in fair value or cash flows of hedged items. Allowance for loan losses – The allowance for loan losses is established through a provision charged to expense. Loans are charged against the allowance when management believes that the collectability of principal is unlikely. The allowance is an amount that management believes will be adequate to absorb estimated probable losses on existing loans that may become uncollectible, based on evaluations of the collectability of loans and prior loan loss experience. The evaluation includes an assessment of the following factors: any external loan review and any regulatory examination, estimated probable loss exposure on each pool of loans, concentrations of credit, value of collateral, the level of delinquent and nonaccrual loans, trends in the portfolio volume, effects of any changes in the lending policies and procedures, changes in lending personnel, present economic conditions at the local, state and national levels, the amount of undisbursed off-balance sheet commitments, and a migration analysis of historical losses and recoveries for the prior sixteen quarters. Individual loans are also evaluated for impairment and if a portion of a loan is impaired, the impaired amount is charged-off or a specific reserve is allocated for that loan. Various regulatory agencies, as a regular part of their examination process, periodically review the Company’s allowance for loan losses. Such agencies may require the Company to recognize additions to the allowance based on their judgment of information available to them at the time of their examinations. The allowance for loan losses was $16.5 million at both September30, 2010 and December31, 2009. 6 Deferred income taxes – Deferred income tax assets and liabilities represent the tax effects of the differences between the book and tax basis of the various balance sheet assets and liabilities. Deferred tax assets and liabilities are reflected at currently enacted income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled. As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. An estimate of probable income tax benefits that will not be realized in future years is required in determining the necessity for a valuation allowance for deferred tax assets. There was no valuation allowance at September30, 2010 or December31, 2009. There were net deferred tax assets of $3.5 million at September30, 2010 and $6.0 million at December31, 2009. Derivative instruments and hedging – In December 2009, the Company purchased a $10.3 million notional forward-starting interest rate cap to limit the variable interest rate payments on the Company’s $10.3 million junior subordinated debentures. In September 2010, the Company purchased a $16.5 million notional forward-setting interest rate cap to limit the variable interest rate payments on the Company’s $16.5 million junior subordinated debentures. The Company assesses the effectiveness of derivative instruments designated in cash flow hedging relationships in off-setting changes in the overall cash flows of designated hedged transactions on a quarterly basis. To the extent these instruments are not effective, the unrealized gains or losses on these instruments are reflected directly in current period earnings. Management determined that the financial instruments are highly effective since inception and for each period and including the quarter ended September 30, 2010. Assessments of impairment – Goodwill is assessed for impairment on an annual basis or at interim periods if an event occurs or circumstances change which may indicate a change in the implied fair value of the goodwill. The implied fair value of goodwill is estimated by comparing the estimated fair value of the Company to the estimated fair value of the Company’s individual assets, liabilities, and identifiable intangible assets. Impairment exists when the carrying amount of goodwill exceeds this implied fair value. First California uses independent data where possible in determining the fair value of the Company and in determining appropriate market factors used in the fair value calculations. At December31, 2009, the annual assessment resulted in the conclusion that goodwill was not impaired. At September30, 2010, an interim assessment was not performed as 2010 year-to-date results were not materially different than the estimates used in the year-end assessment. An impairment assessment is performed quarterly on the securities available-for-sale portfolio in accordance with Financial Accounting Standards Board, or FASB, accounting standards codification guidance related to the consideration of impairment related to certain debt and equity securities. All of the securities classified as available-for-sale are debt securities. If the Company does not intend to sell, and it is more likely than not that the Company is not required to sell, a debt security before recovery of its cost basis, other-than-temporary impairment is separated into (a) the amount representing credit loss and (b) the amount related to other factors. The amount of the other-than-temporary impairment related to credit loss is recognized in earnings and other-than-temporary impairment related to other factors is recognized in other comprehensive income (loss). Other-than-temporary declines in fair value are assessed based on the duration the security has been in a continuous unrealized loss position, the severity of the decline in value, the rating of the security, the long-term financial outlook of the issuer, the expected future cash flows from the security and the Company’s ability and intent to hold the security until the fair value recovers. Please see the “Securities” section of Management’s Discussion and Analysis in this document for a detailed explanation of the impairment analysis process. The Company will continue to evaluate the securities portfolio for other-than-temporary impairment at each reporting date and can provide no assurance there will not be an other-than-temporary impairment in future periods. For 2009, other-than-temporary impairment related to the credit loss on three debt securities and recognized in earnings was $1.1 million. In addition, an impairment of $0.4 million on a $1.0 million community development-related equity investment was recognized in earnings in 2009. There was an additional impairment of $41,000 recognized in the nine months ended September 30, 2010 related to the community development-related equity investment. NOTE 2 – RECENTLY ISSUED AND ADOPTED ACCOUNTING PRONOUNCEMENTS Improving Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. In July 2010, the FASB issued guidance requiring more robust and disaggregated disclosures about the credit quality of an entity’s financing receivables and its allowance for credit losses. As a result of this guidance, an entity is required to disaggregate, by portfolio segment or class of financing receivable, certain existing disclosures and provide certain new disclosures about its financing receivables and related allowance for credit losses. The objective of enhancing these disclosures is to improve financial statement users’ understanding of (1) the nature of an entity’s credit risk associated with its financing receivables and (2) the entity’s assessment of that risk in estimating its allowance for credit losses as well as changes in the allowance and the reasons for those changes. For public entities, the disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. This guidance will only result in increased financial statement disclosures and will not have an impact on the Company’s results of operations, financial condition, or cash flows. 7 Effect of a Loan Modification When the Loan is part of a Pool that is Accounted for as a Single Asset. In April 2010, the FASB issued guidance to account for the modification of a loan which is part of an acquired pool that is accounted for as a single asset. This new guidance clarifies that modifications of acquired loans do not result in the removal of those loans from the pool even if the modification would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. The guidance also allows an entity to make a one-time election to prospectively terminate accounting for loans as a pool. An entity shall apply this election on a pool-by-pool basis. In addition, this election does not preclude an entity from accounting for future loan acquisitions as a pooled unit. The new guidance is to be applied prospectively for any modification of a loan (or loans) accounted for within a pool occurring in the first interim or annual period ending on or after July 15, 2010. The Company does not expect the adoption of this guidance to have a material impact on the Company’s results of operations, financial condition, or cash flows. Fair Value Measurements and Disclosures – Improving Disclosures about Fair Value Measurements. In January 2010, the FASB issued amended guidance for fair value measurement disclosures. The update requires a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers. Furthermore, this update requires a reporting entity to present separately information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs; clarifies existing fair value disclosures about the level of disaggregation and about inputs and valuation techniques used to measure fair value; and amends guidance on employers’ disclosures about postretirement benefit plan assets to require that disclosures be provided by classes of assets instead of by major categories of assets. The new guidance is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. In the period of initial adoption, entities will not be required to provide the amended disclosures for any previous periods presented for comparative purposes. The Company adopted this guidance effective January 1, 2010, which resulted in increased financial statement disclosures and did not have any impact on the Company’s financial condition, results of operations, or cash flows. NOTE 3 – ACQUISITION On January23, 2009, or the Transaction Date, the Bank assumed the insured, non-brokered deposits of 1st Centennial Bank from the FDIC, acting in its capacity as receiver of 1st Centennial Bank. Under the terms of the purchase and assumption agreement between the Bank and the FDIC, the Bank also purchased certain assets from the FDIC at the close of the transaction. The Bank paid cash consideration of $48.8 million to the FDIC for the assets acquired and liabilities assumed. The Bank continues to operate the former 1st Centennial Bank’s six branch locations as part of the Bank’s seventeen branch locations. The Company desired this transaction to enter into new markets and to assume a diversified deposit portfolio with a large percentage of stable core deposits. Under the acquisition method of accounting, the Bank recorded the assets acquired and liabilities assumed based on their estimated fair values as of the Transaction Date. Results of operations for the nine months ended September30, 2009 include the effects of the assumption of deposits and purchase of assets from the FDIC from the Transaction Date. The excess of the purchase price over the estimated fair values of the underlying assets acquired, the identified intangible assets, and liabilities assumed was allocated to goodwill. Goodwill represents intangible assets that do not qualify for separate recognition. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed as of the Transaction Date. (Dollars in thousands) Assets Acquired: Federal Funds sold $ Securities Loans Goodwill Core deposit intangible Other assets Total assets acquired Liabilities Assumed: Deposits Other liabilities Total liabilities assumed Total cash consideration paid to FDIC $ 8 The Bank based the allocation of the purchase price above on the fair values of the assets acquired and the liabilities assumed. All of the resulting goodwill is expected to be deductible for tax purposes. The following information presents the pro forma results of operations for the nine months ended September30, 2009, as though the transaction had occurred on January1, 2009. The pro forma data was derived by combining the historical consolidated financial information of First California and the results of operations from the assets purchased and liabilities assumed from the FDIC using the acquisition method of accounting for business combinations. The pro forma results do not necessarily indicate results that would have been obtained had the transaction actually occurred on January1, 2009 or the results that may be achieved in the future. (in thousands, except per share data) Pro forma Ninemonthsended Sept.30, 2009 Net interest income $ Noninterest income Noninterest expense Provision for loan losses Loss before provision for income taxes ) Income tax benefit ) Net loss $ ) Pro forma loss per common share: Basic $ ) Diluted $ ) Pro forma weighted average shares: Basic Diluted NOTE 4 – SECURITIES The amortized cost, gross unrealized gains, gross unrealized losses and estimated fair values of securities available-for-sale at September30, 2010 and December31, 2009 are summarized as follows: September30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (in thousands) U.S. Treasury notes/bills $ $ 68 $ — $ U.S. government agency notes 46 ) U.S. government agency mortgage-backed securities ) U.S. government agency collateralized mortgage obligations ) Private label collateralized mortgage obligations 74 ) Municipal securities 50 (2 ) Other domestic debt securities — ) Securities available-for-sale $ $ $ ) $ December31, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (in thousands) U.S. Treasury notes/bills $ $ $ ) $ U.S. government agency notes ) U.S. government agency mortgage-backed securities ) U.S. government agency collateralized mortgage obligations 68 ) Private label collateralized mortgage obligations 17 ) Municipal securities 98 ) Other domestic debt securities — ) Securities available-for-sale $ $ $ ) $ 9 As of September 30, 2010, securities available-for-sale with a fair value of $70.9 million were pledged as collateral for borrowings, public deposits and other purposes as required by various statutes and agreements. The following table shows the gross unrealized losses and amortized cost of the Company’s securities with unrealized losses that are not deemed to be other-than-temporarily impaired, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at September30, 2010 and December31, 2009. This table excludes the three securities with other-than-temporary impairments at September 30, 2010 and December 31, 2009. At September30, 2010 Less Than 12 Months GreaterThan12Months Total Amortized Cost Unrealized Losses Amortized Cost Unrealized Losses Amortized Cost Unrealized Losses (in thousands) U.S. Treasury notes/bills $ — $ — $ — $ — $ — $ — U.S. government agency notes ) — — ) U.S. government agency mortgage-backed securities ) — — ) U.S. government agency collateralized mortgage obligations ) — — ) Private-label collateralized mortgage obligations — — ) ) Municipal securities (2 ) — — (2 ) Other domestic debt securities ) ) ) $ $ ) $ $ ) $ $ ) At December31, 2009 Less Than 12 Months GreaterThan12Months Total Amortized Cost Unrealized Losses Amortized Cost Unrealized Losses Amortized Cost Unrealized Losses (in thousands) U.S. Treasury notes/bills $ $ ) $ — $ — $ $ ) U.S. government agency notes ) — — ) U.S. government agency mortgage-backed securities ) — — ) U.S. government agency collateralized mortgage obligations ) — — ) Private-label collateralized mortgage obligations — — ) ) Municipal securities ) (2 ) ) Other domestic debt securities — — ) ) $ $ ) $ $ ) $ $ ) An impairment analysis on our debt and equity securities is performed each quarter by the Company. When the Company does not intend to sell, and it is more-likely-than-not that the Company is not required to sell, a debt security before recovery of its cost basis, the Company separates other-than-temporary impairment into (a) the amount representing credit loss and (b) the amount related to other factors. The Company recognizes in earnings the amount of other-than-temporary impairment related to credit loss. The Company recognizes in other comprehensive income the amount of other-than-temporary impairment related to other factors. The Company’s assessment of other-than-temporary declines in fair value considers the duration the debt security has been in a continuous unrealized loss position, the severity of the decline in value, the rating of the debt security, and the long-term financial outlook of the issuer. In addition, the Company considers the expected future cash flows of the debt security and our ability and intent on holding the debt security until the fair values recover. For 2009, other-than-temporary impairment related to the credit loss on three debt securities with an amortized cost basis totaling $15.1 million and recognized in earnings was $1.1 million. In addition, the Company recognized an impairment of $0.4 million on a $1.0 million community development-related equity investment. There was an additional impairment of $41,000 recognized in the nine months ended September 30, 2010 related to the community development-related equity investment. 10 The Company will continue to evaluate the securities portfolio for other-than-temporary impairment at each reporting date and can provide no assurance there will not be further other-than-temporary impairments in future periods. The following table presents the other-than-temporary impairment activity related to credit loss, which is recognized in earnings, and the other-than-temporary impairment activity related to all other factors, which are recognized in other comprehensive income. Nine Months Ended September30, 2010 (in thousands) Impairment Related to CreditLoss Impairment Related to OtherFactors Total Impairment Recognized as of beginning of period $ $ — $ Charges on securities for which OTTI was previously recognized — — — Recognized as of end of period $ $ — $ The amortized cost and estimated fair value of securities by contractual maturities are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. At September 30, 2010 Amortized Cost Fair Value (in thousands) Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Total $ $ NOTE 5 – LOANS AND ALLOWANCE FOR LOAN LOSSES The loan portfolio by type consists of the following: (in thousands) At September 30, At December31, Commercial mortgage $ $ Commercial loans and lines of credit Multifamily mortgage Home mortgage Construction and land development Home equity loans and lines of credit Installmentand credit card Total loans Allowance for loan losses ) ) Loans, net $ $ At September30, 2010, loans with a balance of $516.8 million were pledged as security for Federal Home Loan Bank, or FHLB, advances. Loan balances include net deferred fees of $0.1 million and $1.5 million at September30, 2010 and December31, 2009, respectively. 11 Most of the Company’s lending activity is with customers located in the six Southern California counties where our branches are located. The Company has no significant credit exposure to any individual customer; however, the economic condition in Southern California could adversely affect customers. A significant portion of our loans are collateralized by real estate. Changes in the economic condition in Southern California could adversely affect the value of real estate. Changes in the allowance for loan losses were as follows: ThreeMonthsEnded Nine Months Ended September 30, September 30, (Dollars in thousands) Beginning balance $ Provision for loan losses Loans charged-off ) Recoveries on loans charged-off Ending balance $ Allowance to gross loans % Past due loans and foreclosed assets consist of the following: (dollars in thousands) At September 30, At December31, Accruing loans past due 30 - 89 days $ $ Accruing loans past due 90 days or more $ — $ Nonaccrual loans $ $ Foreclosed assets $ $ There were $22.4 million and $39.3 million of nonaccrual loans at September30, 2010 and September30, 2009, respectively. Had these loans performed according to their original terms, additional interest income of approximately $124,000 and $676,000 would have been recognized in the three months ended September30, 2010 and 2009, respectively. Had these loans performed according to their original terms, additional interest income of approximately $1,230,000 and $1,317,000 would have been recognized in the nine months ended September 30, 2010 and 2009, respectively. We had twelve restructured loans for $4.3 million at September 30, 2010; four loans for $2.0 million were current at September 30, 2010. Eight loans for $2.3 million are reported as nonaccrual loans at September 30, 2010. We had one $0.6 million restructured loan which was reported as a nonaccrual loan at December 31, 2009. The Company considers a loan to be impaired when, based on current information and events, the Company does not expect to be able to collect all amounts due according to the loan contract, including scheduled interest payments. Due to the size and nature of the loan portfolio, impaired loans are determined by periodic evaluation on an individual loan basis. The average balance of impaired loans was $27.9 million for the nine months ended September30, 2010 and $32.7 million for the nine months ended September30, 2009. Impaired loans were $21.1 million at September30, 2010 and $40.0 million at December31, 2009. Loan loss allowances for individually impaired loans are computed in accordance with FASB accounting standards related to accounting by creditors for impairment of a loan and are based on either the estimated collateral value less estimated selling costs (if the loan is a collateral-dependent loan), or the present value of expected future cash flows discounted at the loan’s effective interest rate. Of the $21.1 million of impaired loans at September30, 2010, $10.7 million had specific allowances of $1.9 million. Of the $40.0 million of impaired loans at December31, 2009, $3.5 million had specific allowances of $2.7 million. NOTE 6 – GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill was $60.7 million at September30, 2010 and at December31, 2009.No impairment loss was recognized for the three and nine month periods ended September30, 2010 and September30, 2009. Core deposit intangibles, net of accumulated amortization, were $7.8 million at September30, 2010 and $8.7 million at December31, 2009.Amortization expense for the three months ended September30, 2010 and 2009 was $316,000 in each period. Amortization expense for the nine months ended September 30, 2010 and 2009 was $949,000 and $910,000, respectively. 12 Trade name intangible, net of accumulated amortization, was $2.6 million at September30, 2010 and $2.9 million at December31, 2009. Amortization expense for the three months ended September30, 2010 and 2009 was $100,000 in each period. Amortization expense for the nine months ended September 30, 2010 and 2009 was $300,000 in each period. NOTE 7 — DERIVATIVES AND HEDGING ACTIVITY Risk Management Objective of Using Derivatives The Company is exposed to certain risks arising from both its business operations and economic conditions. The Company principally manages its exposures to a wide variety of business and operational risks through management of its core business activities. The Company manages economic risks, including interest rate, liquidity, and credit risk, primarily by managing the amount, sources, and duration of its assets and liabilities through the use of derivative financial instruments. Specifically, the Company enters into derivative financial instruments to manage exposures that arise from business activities that result in the receipt or payment of future known and uncertain cash amounts, the value of which are determined by interest rates. The Company’s derivative financial instruments are used to manage differences in the amount, timing, and duration of the Company’s known or expected cash receipts and its known or expected cash payments principally related to certain variable-rate loan assets and borrowings. The Company does not use derivatives for trading or speculative purposes and currently does not have any derivatives that are not designated in qualifying hedging relationships. Fair Values of Derivative Instruments on the Balance Sheet The table below presents the fair value of the Company’s derivative financial instruments as well as their classification on the balance sheets as of September30, 2010 and December31, 2009. Tabular Disclosure of Fair Values of Derivative Instruments Asset Derivatives Liability Derivatives As of September 30, AsofDecember31, As of September 30, As of December 31, Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments Interest Rate Products Other Assets $ Other Assets $ Other Liabilities $ — Other Liabilities $ — Total derivatives designated as hedging instruments $ $ $ — $ — Cash Flow Hedges of Interest Rate Risk The Company’s objectives in using interest rate derivatives are to add stability to interest income and expense and to manage its exposure to interest rate movements. To accomplish this objective, the Company primarily uses interest rate swaps and caps as part of its interest rate risk management strategy. For hedges of the Company’s variable-rate loan assets, interest rate swaps designated as cash flow hedges involve the receipt of fixed amounts from a counterparty in exchange for the Company making variable payments over the life of the agreements without exchange of the underlying notional amount. For hedges of the Company’s variable-rate borrowings, interest rate caps designated as cash flow hedges involve the receipt of variable amounts from a counterparty if interest rates rise above the strike rate on the contract in exchange for an up-front premium. As of September30, 2010, the Company had two interest rate caps with notional amounts of $10.3 million and $16.5 million that were designated as cash flow hedges associated with the Company’s variable-rate borrowings. The $10.3 million notional amount cap is forward-starting and will become effective December 15, 2010. The $16.5 million notional amount cap is forward-starting and will become effective March 15, 2012. At December 31, 2009, the Company had one interest rate cap with a notional amount of $10.3 million. The effective portion of changes in the fair value of derivatives designated and that qualify as cash flow hedges is recorded in Other Comprehensive Income and is subsequently reclassified into earnings in the period that the hedged forecasted transaction affects earnings. The ineffective portion of the change in fair value of the derivatives is recognized directly in earnings. During the three and nine months ended September30, 2010, such derivatives were used to hedge the forecasted variable cash outflows associated with subordinated debt related to trust preferred securities.No hedge ineffectiveness was recognized during the three and nine months ended September30, 2010. The Company did not have any outstanding derivatives during the three and nine months ended September 30, 2009. 13 Amounts reported in Other Comprehensive Income related to derivatives will be reclassified to interest expense as interest payments are made on the Company’s variable-rate liabilities. During the next twelve months, the Company estimates that an additional $15,140 will be reclassified as an addition to interest expense. Effect of Derivative Instruments on the Income Statement The tables below present the effect of the Company’s derivative financial instruments on the statements of operations for the three and nine months ended September30, 2010. Amount of Gain or (Loss) Recognized in OCI on Derivative (Effective Portion) Location of Gain or (Loss) Reclassified from Amount of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Location of Gain or (Loss) Recognized in Amount of Gain or (Loss) Recognized in Income on Derivative (Ineffective Portion) Derivatives in Cash Flow Hedging Relationships Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 Accumulated OCI into Income (Effective Portion) Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 Income on Derivative (Ineffective Portion) Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 Interest Rate Products $ ) $ ) Interest income $
